142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wayne P. McGEE, Plaintiff-Appellant,v.Kim EATON, Defendant-Appellee.
No. 94-36053.D.C. No. CV-94-00341-WFN.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998.**Decided April 23, 1998.

1
Appeal from the United States District Court for the Eastern District of Washington, Wm. Fremming Nielsen, Chief Judge, Presiding.


2
Before BRUNETTI, RYMER and T.G. NELSON, Circuit JJ.


3
MEMORANDUM*


4
Oregon state prisoner Wayne P. McGee appeals pro se the district court's dismissal as frivolous of his 42 U.S.C. § 1983 action seeking damages and injunctive relief from Kim Eaton, the Clerk in Yakima County state court.


5
Eaton is immune from suit for damages under Section 1983.  See generally Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir.1996) (applying absolute judicial immunity to certain court employees "who perform functions closely associated with the judicial process").  This immunity "extends to actions for declaratory, injunctive and other equitable relief."  Id. at 1243.   Accordingly, we dismiss this appeal pursuant to 42 U.S.C. § 1915(e)(2) (as amended by the Prison Litigation Reform Act of 1996, Pub.L. No. 104-134, 110 Stat. 1321).  See Marks v. Solcum, 98 F.3d 494 (9th Cir.1996) (per curiam) (applying to appeals pending before April 26, 1996 amended section 1915(e)(2), which requires the court of appeals to dismiss sua sponte an in forma pauperis prisoner appeal if the case seeks monetary relief from a defendant immune from such relief).


6
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3